Citation Nr: 1805856	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  17-10 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1992 to July 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at an October 2017 videoconference hearing, and a transcript of this hearing is of record.  

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of the cervical and lumbar spine, as well as radiculopathy of the bilateral upper and lower extremities.  

The Veteran testified at an October 2017 Travel Board hearing that his back and neck pain developed in service, which he attributed to frequent heavy lifting as part of his military occupational specialty (MOS) as a vehicle mechanic.  The Veteran's reported medical history to a number of private treatment providers also places onset of his current disability in service and service treatment records show several complaints for back and neck pain, although no disability of the spine or peripheral nerves is noted at separation from service.

While the Veteran was afforded VA examinations in May 2015 and February 2017, the examiner did not address the effect, if any, of the Veteran's MOS on his claimed disabilities, although the effects of the Veteran's post-service employment were discussed.  Namely, while both the in-service occupation and the post-service occupation involved heavy lifting; only the post-service occupation was discussed.  VA regulations require that each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  Accordingly, the case must be remanded for a new medical opinion that addresses the circumstances of the Veteran's service, to include his MOS.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA examination of his lumbar and cervical degenerative disc disease and radiculopathy.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar spine disability, cervical spine disability, and radiculopathy of the bilateral upper and lower extremities had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner is specifically asked to address whether the circumstances of the Veteran's service, in particular his work as a vehicle mechanic in the motor pool which involved frequent heavy lifting, caused or contributed to his current cervical and lumbar spine disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

